UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1788



JAMES ARTHUR YOUNG, Candidate for US Senate, MD,

                                             Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; UNITED STATES DE-
PARTMENT OF JUSTICE; UNITED STATES DEPARTMENT
OF DEFENSE; NATIONAL SECURITY AGENCY; CENTRAL
INTELLIGENCE AGENCY; HOUSING & URBAN DEVELOP-
MENT; NATIONAL AERONAUTICS; NATIONAL AERO-
NAUTICS AND SPACE AGENCY (NASA); SOCIAL
SECURITY ADMINISTRATION, and other agencies;
STATE OF MARYLAND DEPARTMENT OF LABOR,
LICENSING AND REGULATION, Glen Burnie Office;
UNEMPLOYMENT INSURANCE ADMINISTRATION; BELL
ATLANTIC CORPORATION; SPRINT; COMPUTER BASED
SYSTEMS, INCORPORATED,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
1479-L)


Submitted:   September 30, 1999           Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS,* and MICHAEL, Circuit Judges.



     *
       Judge Williams did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. S 46(d).
Affirmed by unpublished per curiam opinion.


James Arthur Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Arthur Young appeals the district court’s order dis-

missing his civil action as legally frivolous.    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Young v. United States, No. CA-99-1479-L (D. Md. June

2, 1999).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2